 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ZEETOGROUP, LLC; TIBRIO, LLC,                        Case No.: 19-CV-458 JLS (NLS)
12                                      Plaintiffs,
                                                          ORDER (1) DENYING WITHOUT
13   v.                                                   PREJUDICE PLAINTIFFS’
                                                          MOTIONS TO SEAL;
14   NICHOLAS FIORENTINO, an
                                                          (2) DENYING AS MOOT
     individual; SABIHA TUDESCO, an
15                                                        DEFENDANTS’ MOTION TO SEAL
     individual; INTERNET THINGS, LLC;
                                                          EVIDENTIARY OBJECTIONS; AND
16   SIMPLY SWEEPS, LLC;
                                                          (3) CONDITIONALLY GRANTING
     CREDIREADY, LLC; TWO MINUTE
17                                                        DEFENDANTS’ MOTION TO SEAL
     MEDIA TOPICS, LLC; and DOES 1-100,
                                                          COMPUTER SOURCE CODE
18   inclusive,
19                                    Defendants.         (ECF Nos. 11, 14, 15, 20, 24)
20
21         Presently before the Court is Plaintiffs’ Motions to File Documents Under Seal (ECF
22   Nos. 11, 20). Defendants filed an Opposition to Plaintiffs’ Motions (ECF No. 26). Also
23   before the Court is Defendants’ Motions to File Documents Under Seal (ECF Nos. 14, 15,
24   24). After reviewing each motion filed by the Parties, the Court rules as follows.
25   I.    Plaintiffs’ Motions (ECF Nos. 11, 20)
26         Plaintiffs seek to file under seal:
27         1. Memorandum of Points and Authorities in Support of Temporary Restraining
28            Order and Preliminary Injunction (ECF No. 13).

                                                      1
                                                                                   19-CV-458 JLS (NLS)
 1          2. Declaration of Stephan Goss in Support of Temporary Restraining Order and
 2              Preliminary Injunction (ECF No.13-1).
 3          3. Declaration of Shayne Caldwell in Support of Temporary Restraining Order and
 4              Preliminary Injunction (ECF No. 13-2).
 5          4. Memorandum of Points and Authorities in Reply to Defendants’ Opposition to
 6              Temporary Restraining Order and Preliminary Injunction (ECF No. 21).
 7          A party seeking to seal a judicial record bears the burden of overcoming the strong
 8   presumption of access. Foltz v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1135 (9th
 9   Cir. 2003). “[G]eneralized information is not likely to meet” the standard necessary for
10   sealing, and therefore a party “must avoid this general information when applying its
11   redactions to” the documents requested. Obesity Research Inst., LLC v. Fiber Research
12   Int’l, LLC, No. 15-cv-595-BAS (MDD), 2017 WL 5001287, at *5 (S.D. Cal. Nov. 2, 2017)
13   (collecting cases).
14          In their Motion, Plaintiffs seek to seal the entirety of all of the documents requested.
15   The Court finds it is plausible there is information in one or more of the above documents
16   that warrants sealing. But the documents also contain generalized information which fails
17   to meet the standard for sealing. Plaintiffs have therefore failed to present good cause as
18   to why the Court should seal the documents in their entirety.1 Thus, the Court DENIES
19   WITHOUT PREJUDICE Plaintiffs’ Motions (ECF Nos. 11, 20). See Obesity Research
20   Inst., LLC v. Fiber Research Int’l, No. 15-cv-595-BAS (MDD), 2017 WL 3269211, at *2
21   (S.D. Cal. July 31, 2017) (holding the same). Plaintiffs’ revised Motion must specify
22   portions of the documents that present good cause for sealing. Plaintiffs must file any
23   exhibits they wish to seal in their entirety as individual attachments.
24   ///
25   ///
26
27   1
       At the May 2, 2019 hearing for Plaintiffs’ Motion for Temporary Restraining Order and Preliminary
28   Injunction, Plaintiffs stated that they in fact seek only to file under seal Exhibit A to their Motion. That
     request, however, is not properly before the Court.

                                                          2
                                                                                             19-CV-458 JLS (NLS)
 1   II.   Defendants’ Motions (ECF Nos. 14, 15, 24)2
 2         Defendants seek to file under seal:
 3         1. Defendants’ Evidentiary Objections to the Declaration of Stephan Goss (ECF
 4             No. 16).
 5         2. Exhibit A to the Declaration of Mike Everhart in Opposition to Motion for
 6             Temporary Restraining Order and Preliminary Injunction (ECF No. 17-4).
 7         Regarding Defendants’ request to seal their Evidentiary Objections, the Court notes
 8   that Defendants filed a Notice of Withdrawal requesting the Court withdraw Docket
 9   Number 16 from consideration. (ECF No. 23.) Defendants made this request because
10   Counsel for Defendants “inadvertently filed an exhibit which included the Declaration of
11   Stephan Goss which was originally filed under seal.” Id. The Court thereafter issued an
12   Order striking Document 16 in its entirety. (ECF No. 28.) The Court therefore DENIES
13   AS MOOT Defendants’ Motion to Seal its Evidentiary Objections. (ECF No. 24.)
14         As for Defendants’ Motion to File Under Seal Computer Source Code, (ECF No.
15   15), the Court finds that good cause exists to file Exhibit A to the Everhart Declaration
16   under seal. Defendants’ request is narrowly tailored to protect only information that is
17   confidential and proprietary. Defendants have attached Exhibit A to the entire Everhart
18   Declaration, however, which contains generalized information that is not necessary to seal.
19   In order to seal just Exhibit A, Defendants must refile the exhibit as an individual
20   attachment. Therefore, the Court CONDITIONALLY GRANTS Defendants’ Motion to
21   Seal. (ECF No. 15.) Once Defendants properly refile the exhibit, the Clerk of Court
22   SHALL FILE that document under seal.
23   ///
24   ///
25   ///
26
27   2
       Defendants filed two Motions to Seal Computer Source Code. (See ECF Nos. 14, 15). Defendants’
28   second Motion (ECF No. 15) amends their original Motion (ECF No. 14). Accordingly, the Court
     DENIES AS MOOT Defendants’ original Motion (ECF No. 14).

                                                    3
                                                                                  19-CV-458 JLS (NLS)
 1   III.   Conclusion
 2          In sum, the Court DENIES WITHOUT PREJUDICE Plaintiffs’ Motions to Seal
 3   (ECF Nos. 11, 20) and GRANTS Plaintiffs leave to amend their motions to seal. The
 4   Court DENIES AS MOOT Defendants’ Motion to File Evidentiary Objections Under Seal
 5   (ECF No. 24) and Defendants’ original Motion to File Under Seal Computer Source Code
 6   (ECF No. 14). Finally, the Court CONDITIONALLY GRANTS Defendants’ Amended
 7   Motion to Seal Computer Source Code (ECF No. 15). Defendants’ Exhibit A to the
 8   Everhart Declaration will be filed under seal after Defendants properly refile that
 9   document.
10          IT IS SO ORDERED.
11   Dated: May 13, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              4
                                                                         19-CV-458 JLS (NLS)
